Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 11/19/2020.
	Currently, claims 1-22 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 and 12/07/2020 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (as well as claims 2-9 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 13-14 “but not on the outer surface of the substrate in the first area or the bent area” in referencing where a reinforcing film is “not on”/not positioned.  Here the office notes 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kwon et al. (“Kwon” US 2014/0217382 published 08/07/2014).  
As to claim 1, Kwon shows a device (see Fig. 1A-B) comprising:
a substrate (see the flexible substrate 110; [0043]) having an outer surface and an inner surface (see the upper/outer surface being the upper surface of 110 over on the far left side and which remains the “upper”/outer surface even when the right hand side of 130 bends underneath part of itself when there is a large bend made on the right hand side, and see also the lower/inner surface being the opposite surface of 110 from the one just noted) and comprising a bent area (see the bent area of 110 in the region BP; [0048]; note relevant to an alternate designation of parts below in an alternate grounds of rejection this can be designated as just the bent area in the inner rim of 110 where the overall substrate is bent) between a first area and a second area (see BP between the area where P1 has part 120 therein as an overall first area and the second area that is the P2 area), the inner surface of the substrate in the first area and the inner surface of the substrate in the second area at least partially facing each other (see the lower surface of 110 on the upper part of 110 in the area where 120 is located in P1 at least partially facing the same surface bent around in P2 where the bent around part is facing upwards); 
a display unit (display unit is 120; [0044]) on the outer surface of the substrate in the first area (upper part of 110 in the area where 120 is in P1); 

and a support layer (the other support layer 140; [0047]) between the lower protective film 130 in the first area (the area where 120 is in P1) and the inner surface of the substrate (the surface that is bent around and now facing upwards of 110 in P2 in the orientation of Fig. 1A-B) in the second area P2, 
a reinforcing film (see reinforcement film 190 made of rigid material; [0054]) on the outer surface of the substrate in the second area (note 190 covers part of the “upper”/outer surface of 110 that is the lower surface of 110 in proper orientation language and as seen in the figure), but not on the outer surface of the substrate in the first area or the bent area (note in accord with the interpretations of the claim noted above in the section on U.S.C 112 above the office here finds that 190 is not in the area where 120 is located in P1 as designated above as the first area, where this is an alternate to where the reinforcing film is not supposed to be as opposed to the “or the bent area” alternate; the office notes that in a distinct grounds of rejection here additionally the “bent area” can be designated as the innermost rim of the bent part of the substrate 110 as discussed above, and in which case the office here can and will be obliged to designate this as a bent area that this reinforcing film is not on, in so far as it is not directly thereon such an alternate designation of a bent area), 
wherein a first surface of the support layer is adhered to the lower protective film in the first area (note the upper surface of 140 appears to be adhered to the film 130 noted above indirectly via layer 150 in Fig. 1A in the area where 120 is in P1), and a second surface (lower surface of 140) of the support layer opposite the first surface is directly adhered to the inner 

As to claim 5, Kwon shows the device wherein a contact area of the first surface of the support layer (see the upper surface of 140 having a total contact area in the area where 120 is in P1) with the lower protective film in the first area is different from a contact area of the second surface of the support layer (see just a non-total smaller contact area of the lower surface of 140 that is directly adhered to the “lower”/inner surface of 110 that is bent around in P2 in Fig. 1B facing upwards, as compared to the total contact area discussed above) with the inner surface of the substrate in the second area.  

As to claim 6, Kwon shows the device wherein a contact area of the first surface of the support layer (see the upper surface of 140 having a total contact area in the area where 120 is in P1) with the lower protective film in the first area is greater than a contact area of the second surface of the support layer (see just a non-total smaller contact area of the lower surface of 140 that is directly adhered to the “lower”/inner surface of 110 that is bent around in P2 in Fig. 1B facing upwards, as compared to the total contact area discussed above, here being smaller than the total contact area above thus making the total contact area above the greater of the two) with the inner surface of the substrate in the second area.  

As to claim 7, Kwon shows a device further comprising: an electronic device (see chip 162; [0049]) on a portion of the outer surface of the substrate within the second area of the substrate (see 162 on the very edge portion of the "upper"/outer or in proper orientation 

As to claim 8, Kwon shows a device wherein the reinforcing film covers all of an exposed part of the outer surface around the electronic device (the office notes that 190 covers a whole part, the rightmost part specifically, of the “upper”/outer surface of 110 bent around backwards which is the lower surface of 110 in P2 in proper orientation, and that this part is around the device 162 as in it is in the vicinity thereof, though it is not directly surrounding, 162).  

As to claim 9, Kwon shows a device further comprising an adhesive (see the adhesive which is not depicted and is placed between 130 and 150 which location also meets the next limitation; [0053]) between the inner surface of the substrate in the first area and the first surface of the support layer (note the adhesive mentioned above in the location mentioned above is between the inner surface of 110 in the area where 120 is in P1 and the uppermost surface of 140 though that adhesive does not directly touch either of those surfaces).  


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kamiya (US 2017/0250368 published 08/31/2017).  
As to claim 1, Kamiya, here using a somewhat different grounds of rejection than above and previously used, shows a device (see Fig. 1-3 with Fig. 2 being a cross section of Fig. 1 and Fig. 3 being a zoomed in version of area III in Fig. 2) comprising:
a substrate (flexible substrate 26; illustrated in Fig. 3 best, it is in an unnumbered part in Fig. 2; [0018]) having an outer surface and an inner surface (see the upper/outer surface of 26 in 
a display unit (the display unit is the unit depicted in Fig. 3 that has pixels; [0020]) on the outer surface of the substrate in the first area (see the unit noted above around the upper part of 26 in upper area); 
a lower protective film (see reinforcing film 18 protecting the underside of 26; Fig. 2; [0018]) on the inner surface of the substrate in at least a part of the first area (18 is on 26 in in the upper area as it appears is happening in the applicant’s application); 
and a support layer (reinforcing part 20 supporting the bending; [0018]) between the lower protective film 18 in the first area (the first area noted above) and the inner surface of the substrate (the surface that is bent around and now facing upwards of 26 in the lower area in the orientation of Fig. 2) in the second area (the second area noted above), 
a reinforcing film (see reinforcing film 22; [0025]) on the outer surface of the substrate in the second area (see the lowermost parts of 22 being on the outer surface of 26 down low, at the the lower surface of 26 when the outer surface is bent around, all taking place in the second 
wherein a first surface (the upper surface of 20) of the support layer is adhered to the lower protective film in the first area (note 20 is adhered to film 18 by explicit adhesive 24; [0018]), and a second surface of the support layer (lower surface of 20) opposite the first surface is directly adhered to the inner surface of the substrate in the second area (note the lower surface of 20 does appear to “stay attached”, in the more broad sense of “adhered to”, to the part of 26 that is bent around in the configuration shown, although there is no explicit adhesive between the two parts to hold them strictly together via adhesive and they might be easy to separate, although in this context they appear to be adhered as one solid part of an overall solid structure; Fig. 2).  

As to claim 3, Kamiya shows a device wherein a distance (see the distance between the lower/inner surface of 26 in the upper area noted above where 20 is, and the lower surface/inner surface when it gets bent around down in the lower area where 20 is; in other words the distance between adjacent-most surfaces of 26 that are directly above and below 20) between the inner surface of the substrate in the first area where the support layer 20 is located and the inner surface of the substrate in the second area where the support layer is located is less than a maximum distance (the distance at the bulge part of 26 that is the bent area noted above; the office notes the bulge has larger distance between facing portions of the lower surface of 26 than the distance noted above) between facing portions of the inner surface of the 

As to claim 4, Kamiya shows a device wherein a part of the outer surface of the substrate (the lower part of the upper surface of 26 over on the bent part of 26) in the bent area protrudes past a second virtual plane (see the virtual plane made by the “upper” surface of 26, which is the lower surface of 26 in proper orientation, down directly below where 20 and 24 are) including the outer surface of the substrate where the support layer is located within the second area, in a direction away from the display unit (the part of the upper surface over on the bend does the protruding past a “virtual plane” that itself includes the second upper surface of 26 where 20 is where the protruding is happening downwards away from the display unit noted above; in other words there is a downwards bulge in 26 in the bent area that goes down further below the lower surface of 26 that is directly below 20 and 24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-14 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (“Kwon” US 2014/0217382 published 08/07/2014), and further in view of Tao et al. (“Tao” US 2016/0204183 published 06/14/2016 and dated 09/21/2015).  
As to claim 10, Kwon shows a device (see Fig. 1A-B) comprising:
a substrate (see the flexible substrate 110; [0043]) having an outer surface and an inner surface (see the upper/outer surface being the upper surface of 110 over on the far left side and which remains the “upper” surface even when the right hand side of 130 bends underneath part of itself when there is a large bend made on the right hand side, and see also the lower/inner surface being the opposite surface of 110 from the one just noted) and comprising a bent area (see the bent area of 110 in the region BP; [0048]) between a first area and a second area (see BP between P1 area and P2 area; note for claim 14 specifically below the office will make a slightly alternate designation of parts such that this is BP between the left hand side area of P1’s total area over near where part 120 is located and the P2 area as a slight variation of designations of parts), the inner surface of the substrate in the first area and the inner surface of the substrate in the second area at least partially facing each other (see the lower/inner surface of 110 on the upper part of 110 in P1 facing the same surface bent around in P2 where the bent around part is facing upwards); 
a display unit (display unit is 120; [0044]) on the outer surface of the substrate in the first area (upper/outer part of 110 in P1); 

and a support layer (the other support layer 140; [0047]; note alternately in an alternate grounds of rejection utilizing an alternate designation of parts here the support layer will be taken as the layer 140+150 together as one whole part for claims 18 and 19 below) between the lower protective film 130 in the first area P1 and the inner surface of the substrate (the surface that is bent around and now facing upwards of 110 in P2 in the orientation of Fig. 1A-B) in the second area P2, 
wherein a first surface of the support layer is adhered to the lower protective film in the first area (note the upper surface of 140 appears to be adhered to the film 130 noted above indirectly via layer 150 in Fig. 1A in P1; note that in the alternate grounds of rejection for claims 18 and 19 below the upper surface of 140+150 together which is the upper surface of 150 itself is touching 130 and appears adhered thereto), and a second surface (lower surface of 140) of the support layer opposite the first surface is directly adhered to the inner surface of the substrate in the second area (see the lower surface of 140 appearing to be directly adhered to 110 in the area where 110 is bent around and does not have 130 thereon; note in the alternate grounds of rejection discussed above for claims 18 and 19 below 140+150 together replaces 140).  

However, Kwon fails to show the device being one comprising an inorganic insulating layer extending from the display unit over the outer surface of the substrate in the first area and the outer surface of the substrate in the second area, and having an opening so that the 

Tao shows a device being one comprising an inorganic insulating layer (see inorganic insulating layer 62 as part of the stack 44; Fig. 3 incorporated into Fig. 8 which itself is a modification of Fig. 7; [0038] and also note [0050] referring back to Fig. 7 for Fig. 8’s embodiment as a modification thereof and note [0048] describing the use of part 44 from Fig. 3 as the TFT circuitry part; note this layer is down under 34 in Fig. 7 and is taken to be on the right hand and left hand sides; please note also here that while some limited reference is made to Fig. 7 as the parent embodiment of Fig. 8, in order to make reference to like parts, the formal grounds of rejection are here using Fig. 8 itself) extending from the display unit (note these layers come out from the main display parts near 34 and 40 some in Fig. 7 and 8’s views) over the outer surface of the substrate in a first area and the outer surface of the substrate in a second area, and having an opening so that the inorganic insulating layer is not present in the bent area (see layer 62 taken as part of the stack part of 44 on the left side and right hand side and over the upper/outer surface of the substrate 30 in a first area over to the left and the outer surface of the substrate 30 in the second area over the right that gets bent over backwards), an having an opening so that the inorganic insulating layer is not present in the bent area (the opening in 44 as a whole including the inorganic insulating layer 62, as a sub-part thereof, shown in the bent area 14B when it is bent over backwards in Fig. 8, which is the bent area in Fig. 8’s main embodiment), and an organic material layer directly over the opening (see polyimide and organic embodiments of 40’ directly over the opening, though not directly touching 30 etc. in the Fig. 8 view; [0049]; note this is especially so when the Fig. 8 view is 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the inorganic insulation and organic layer design taught by Tao for the bending and bent over backwards areas of the Kwon device with the motivation of replacing the functionality of the layer 190 in Kwon (just a rigid shell by itself in the rigid embodiment with some protection of underlying layers) with the functionality of the inorganic insulation layers and organic covering layer to have made a structure to run a protected wiring through out to a pad area on the bent over backwards part of the flexible substrate (see the point of putting the layers in 44 out at the outskirts is to be able to run a wiring out to them to make a pad and then the point to putting organic material over the area is the protect the wiring being run out to the pad while helping stress; [0048] and [0049]).  The office notes here that when this combination is made, it appears that, even though a wiring 74 is present in the secondary reference, and might be said to need to be brought along with the parts above in the combination (though as of yet part 74 is not formally being brought into the combination, as the use of the layers noted above is to prepare the design for the running of a wiring like 74, though the wiring is not yet formally brought into the combination), the part 40’ brought in from the secondary reference will be said to be “directly over” the opening in the inorganic material brought in from the second reference, as present in the combination being made above, at least when the device in Fig. 1B of Kwon is turned so that the bent area is up top by having turned it upwards by 90 degrees to the left.  However, that is just one manner of seeing this part 40’ brought in from the secondary reference as being “directly over” the opening, and in the alternate, even leaving the devices as oriented as shown in Fig. 1B of 

As to claim 11, Kwon as modified by Tao above shows a device wherein the organic material layer has an uneven surface (here it is noted that the surface of 40’ is not level when in the bent backwards state, see Fig. 8 of Tao being brought into Fig. 1A of Kwon).  


As to claim 12, Kwon, as modified by Tao above, shows the device as noted above, but the combination above fails to show a first conductive layer on the organic material layer, the first conductive layer extending from the first area toward the second area through the bent area.  

In the same embodiment as noted above, Tao shows a first conductive layer on the organic material layer, the first conductive layer extending from the first area toward the second area through the bent area (see here the first conductive layer 74 which the office notes is in on the organic material layer 40’ just above it and extends from a first area up top toward a second area down bottom through the bent area in Fig. 8 which is a modification of Fig. 7; [0048]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the wiring as taught by Tao, in the combination of Tao with Kwon above to have brought a wiring in with the parts being brought in with the motivation of actually running a wiring out to the edges while making a pad portion for it to run 
When done addressing claim 12 the office notes that the base rejection of claim 10 will be referred to below.  


As to claim 13, Kwon as modified by Tao above for claim 10, show the device above but fails to show the device being a device further comprising a stress neutralization layer over the organic material layer.  

In the same embodiment as noted above, Tao shows a device with a stress neutralization layer over an organic material layer (see 34 acting as stress neutralization layer over 40’; [0049]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the additional stress neutralization layer as taught by Tao, in the combination of Tao with Kwon above for claim 10 to have brought an additional stress neutralization layer in with the parts being brought in above with the motivation of providing good stress neutralization while making a pad portion for it to run to in order to make a pad and protecting it (see the point of putting the layers in 44 out at the outskirts is to be able to run a wiring 74 out to them to make a pad and then the point to putting organic material over 
When done addressing claim 13 the office notes that the base rejection of claim 10 will be referred to below.  


As to claim 14, Kwon as modified by Tao above for claim 10 (under the slight alternate designation of the first area noted above in the rejection of claim 10 for claim 14), show the device above but fails to show the device being one further comprising a reinforcing film on the outer surface of the substrate in the second area but not on the outer surface of the substrate in the first area or the bent area (as modified above Kwon will lack these features without anything more brought in as the reinforcing film 190 in Kwon will be replaced by layers of the stack noted above).  

In the same embodiment as noted above in Fig. 8 of Tao, Tao shows a device comprising a reinforcing film on the outer surface of the substrate in a second area but not on the outer surface of the substrate in the first area or the bent area (see 34 acting as stress neutralization layer, which here appears to be reinforcing the overall device against stress, over 40’; [0049]; note this layer goes over a surface of the substrate in the lowermost area of the flexible substrate down at the bottom and does not go directly/immediately over the outer surface of the flexible substrate in the first area, where the first area is over where the upper part of 44 is located on the upper part of 30 in Fig. 8 of Tao similarly to the alternate designation of a “first area” noted above in the primary reference, as it appears the applicant is talking about here, as 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the additional stress neutralization layer that reinforces the overall device as taught by Tao, in the combination of Tao with Kwon above for claim 10 to have brought an additional stress neutralization layer to reinforce the overall device in with the parts being brought in above with the motivation of providing good stress neutralization and reinforcement for the overall device while making a pad portion for it to run to in order to make a pad and protecting it all in a stack (see the point of putting the layers in 44 out at the outskirts is to be able to run a wiring 74 out to them to make a pad and then the point to putting organic material over the area is the protect the wiring being run out to the pad while helping stress and the point of 34 being to be a dedicated stress neutralization layer which will reinforce the whole and all of this as one big stack; [0048] and [0049]).  The office notes that this layer 34 as brought into the primary reference is noted to not be over near the alternate designation of a first area over near 120 in the primary reference even in this combination.  

As to claim 20, Kwon as modified above by Tao in the combinations above shows the device as noted above for claim 14, and additionally shows an electronic device on a portion of the outer surface of the substrate in the second area where the support layer is located (see the electronic device 162 located on a portion of the outer/upper surface of the substrate in the second area where the support layer 140 is via the little part 160; [0049]).  


When done addressing claim 21 the office notes that the base rejection of claim 10 will be referred to below.  

As to claim 16, Kwon as modified by Tao for claim 10 above, shows the device as noted above wherein a distance between the inner surface of the substrate in the first area where the support layer is located and the inner surface of the substrate in the second area where the support layer (see a small non-total distance between the point on the lower/inner surface of 110 which is up above 150’s leftmost surface and the point on the inner surface of 110 that is bent around just below the leftmost surface of 150, where this distance will be less than the one to be discussed later) is less than a maximum distance between facing portions of the inner surface of the substrate in the bent area (note the maximum/total distance between facing portions of the inner surface of 110 right where the bent area begins and ends as it bends around backwards, here being larger than the previously noted distance above).  


As to claim 18, Kwon as modified by Tao for claim 10 above (under the alternate grounds of rejection discussed in claim 10 above for claim 18), shows the device wherein a contact area of the first surface of the support layer (see the total contact area of the upper surface of 140+150 together which is designated as the alternate designation of the support layer as discussed above, which itself is the total contact area of the upper surface of 150) with the lower protective film in the first area (see the entire total lower surface area of 140+150 which is adhered to 130 in P1) is greater than a contact area of the second surface of the support layer (see just a non-total smaller contact area of the lower surface of 140 that is directly adhered to the “lower”/inner surface of 110 that is bent around in P2 in Fig. 1B facing upwards, this noted as being different from the total contact area noted above) with the inner surface of the substrate in the second area.  Note if the applicant wants to use this language to distinguish from this reference, at least unmodified and by itself, they can just use the entire/total contact areas to do the comparison.  

As to claim 19, Kwon as modified by Tao for claim 10 above (under the alternate grounds of rejection discussed in claim 10 above for claims 18 and 19), shows the device wherein a contact area of the first surface of the support layer (see the total contact area of the upper surface of 140+150 together which is designated as the alternate designation of the support layer as discussed above, which itself is the total contact area of the upper surface of 150) with the lower protective film in the first area (see the entire total lower surface area of 140+150 which is adhered to 130 in P1) is greater than a contact area of the second surface of the support layer (see just a non-total smaller contact area of the lower surface of 140 that is directly adhered to the “lower”/inner surface of 110 that is bent around in P2 in Fig. 1B facing 

As to claim 22, Kwon as modified by Tao for claim 10 above, shows a device further comprising an adhesive (see the adhesive which is not depicted and is placed between 130 and 150 which location also meets the next limitation; [0053]) between the inner surface of the substrate in the first area and the first surface of the support layer (note the adhesive mentioned above in the location mentioned above is between the inner surface in P1 and the uppermost surface of 140 though that adhesive does not directly touch either of those surfaces).  

Claims 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. (“Saeki” US 2016/0293869 dated 03/30/2015), and further in view of Tao et al. (“Tao” US 2016/0204183 published 06/14/2016 and dated 09/21/2015) and finally in view of Kwon et al. (“Kwon” US 2014/0217382 published 08/07/2014).  
As to claim 10, Saeki shows a device (see Fig. 1-2) comprising:
a substrate (see the flexible substrate 20 noted as flexible as it gets bent around; [0021]) having an outer surface and an inner surface (see the upper/outer surface being the upper surface of 20 over on the far left side and which remains the “upper”/outer surface even when the right hand side of 20 bends underneath part of itself when there is a large bend made on the right hand side, and see also the lower/inner surface being the opposite surface of 20 from the 
a display unit (display unit is the unit making the display area 11; [0022]) on the outer surface of the substrate in the first area (upper/outer part of 20 in A); 
and a support layer (the layer 24 here acting as an adhesive that supports the parts thereabove from gravity; [0027]) between the layers above in the first area A and the inner surface of the substrate (the surface that is bent around and now facing upwards of 20 in the flat part of C1 in the orientation of Fig. 2) in the second area (flat part of C1), 
wherein a first surface of the support layer is adhered to the layers above in the first area (note the upper surface of 24 appears to be adhered to the film 20 thereabove noted), and a second surface (lower surface of 24) of the support layer opposite the first surface is directly adhered to the inner surface of the substrate in the second area (see the lower surface of 24  appearing to be directly adhered to 20 in the flat area of C1 where 20 is bent around).  

However, Kwon fails to show the device being one comprising a lower protective film on the inner surface of the substrate in at least a part of the first area, where the lower protective film will be positioned such that the support layer will be between it in the first area and the inner surface of the substrate in the second area, and such that the first surface of the support layer will be adhered to it in the first area, and fails to show the device being one comprising an inorganic insulating layer extending from the display unit over the outer surface of the substrate 

Tao shows a device being one comprising an inorganic insulating layer (see inorganic insulating layer 62 as part of the stack 44; Fig. 3 incorporated into Fig. 8 which itself is a modification of Fig. 7; [0038] and also note [0050] referring back to Fig. 7 for Fig. 8’s embodiment as a modification thereof and note [0048] describing the use of part 44 from Fig. 3 as the TFT circuitry part; note this layer is down under 34 in Fig. 7 and is taken to be on the right hand and left hand sides; please note also here that while some limited reference is made to Fig. 7 as the parent embodiment of Fig. 8, in order to make reference to like parts, the formal grounds of rejection are here using Fig. 8 itself) extending from the display unit (note these layers come out from the main display parts near 34 and 40 some in Fig. 7 and 8’s views) over the outer surface of the substrate in a first area and the outer surface of the substrate in a second area, and having an opening so that the inorganic insulating layer is not present in the bent area (see layer 62 taken as part of the stack part of 44 on the left side and right hand side and over the upper/outer surface of the substrate 30 in a first area over to the left and the outer surface of the substrate 30 in the second area over the right that gets bent over backwards), an having an opening so that the inorganic insulating layer is not present in the bent area (the opening in 44 as a whole including the inorganic insulating layer 62, as a sub-part thereof, shown in the bent area 14B when it is bent over backwards in Fig. 8, which is the bent area in Fig. 8’s main embodiment), and an organic material layer directly over the opening (see polyimide and organic embodiments of 40’ directly over the opening, though not directly touching 30 etc. in the Fig. 8 view; [0049]; note this is especially so when the Fig. 8 view is 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the inorganic insulation and organic layer design taught by Tao for the bending and bent over backwards areas of the Saeki device with the motivation of adding functionality to the bent area of the Saeki device with the functionality of the inorganic insulation layers and organic covering layer to have made a structure to run a protected wiring through out to a pad area on the bent over backwards part of the flexible substrate (see the point of putting the layers in 44 out at the outskirts is to be able to run a wiring out to them to make a pad and then the point to putting organic material over the area is the protect the wiring being run out to the pad while helping stress; [0048] and [0049]).  The office notes here that when this combination is made, it appears that, even though a wiring 74 is present in the secondary reference, and might be said to need to be brought along with the parts above in the combination (though as of yet part 74 is not formally being brought into the combination, as the use of the layers noted above is to prepare the design for the running of a wiring like 74, though the wiring is not yet formally brought into the combination), the part 40’ brought in from the secondary reference will be said to be “directly over” the opening in the inorganic material brought in from the second reference, as present in the combination being made above, at least when the device in 10,438,491 is turned so that the bent area is up top by having turned it upwards.  

However, even Saeki as modified by Tao above fails to show the device being one comprising a lower protective film on the inner surface of the substrate in at least a part of the 

Kwon shows a device comprising a lower protective film on the inner surface of the substrate in at least a part of a first area (note the part 130 here taken as providing at least a small amount of backside protection for the layer 110; [0047]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the part 130 as taught by Kwon to have made a part 130 on the underside of 20’s upper area between 20 and 24 in the Saeki device with the motivation of providing support for the overall substrate and device thereabove (note the layer 130 is mostly there to provide support for the parts above; [0047]).  

The office notes that when the above combination of Saeki with Tao and Kwon is made it appears to be a device where the lower protective film will be positioned such that the support layer (see the layer 24 in Saeki) will be between lower protective film (the layer 130 brought into the combination from Kwon) in the first area and the inner surface of the substrate in the second area (note that layer 24 in Saeki will be between the part 130 brought in from Kwon and the inner surface of substrate 20 of Saeki in the flat area of C1 in Saeki), and such that the first surface of the support layer (upper surface of 24 in Saeki) will be adhered to the lower protective film in the first area (note the underside of the layer 130 being brought in from Kwon).  



As to claim 17, Saeki as modified by Tao and Kwon above show the device above wherein a part of the outer surface of the substrate in the bent area protrudes past a second virtual plane including the outer surface of the substrate where the support layer is located within the second area, in a direction away from the display unit (note part of the outer surface of 20 in the B1 area protrudes down past a virtual plane that includes the outer surface of 20 around the flat area of C1 where 24 is located, in a direction downwards away from part 11).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 19 of U.S. Patent No. 10,483,491 in view of Kwon et al. (“Kwon” US 2014/0217382 published 08/07/2014).  The office notes that further obviousness type double patenting .  

As to claim 1, US 10,483,491’s claim 14 (and part of 19) describes device comprising:
a substrate ("a substrate having an upper surface and a lower surface“; these elements are in claim 14 unless noted otherwise below) having an outer (here noted as being “upper” in claim 14, but in everyday orientation here this being taken as outer from the device, and this will be so throughout the rest of the rejection) surface and an inner surface (here noted as being the “lower” in claim 14, but in everyday orientation here being taken as inner to the rest of the device when bending is happening, and this will be so throughout the rest of the rejection) and comprising a bent area (“bent area between a first area and a second area”) between a first area and a second area, the inner surface of the substrate in the first area and the inner surface of the substrate in the second area at least partially facing each other (“the lower surface of the substrate in the first area and the lower surface of the substrate in the second area at least partially face each other”); 
a display unit (“a display unit over the upper surface of the substrate in the first area”) on the outer surface of the substrate in the first area; 
a lower protective film (“a lower protective film over the lower surface of the substrate in at least a part of the first area”) on the inner surface of the substrate in at least a part of the first area; 
and a support layer (“a support layer between the lower protective film in the first area and the lower surface of the substrate in the second area”) between the lower protective film in the first area and the inner surface of the substrate in the second area, 

wherein a first surface of the support layer is adhered to the lower protective film in the first area (“wherein a first surface of the support layer is adhered to the lower protective film in the first area,”), and a second surface (“a second surface of the support layer opposite the first surface is directly adhered to the lower surface of the substrate in the second area without the lower protective film”) of the support layer opposite the first surface is directly adhered to the inner surface of the substrate in the second area.  

However, the claims above in US 10,483,491 do not describe specifically the reinforcing film being one explicitly not on the outer surface of the substrate in the first area or the bent area.   

Kwon shows a reinforcing film being one explicitly not on the outer surface of the substrate in the first area or the bent area (note that 190 is not “on” the outer surface of the substrate 110 in the first area, when the first area is defined as the area where 120 is located in P1, in so far as it is not directly on it, which appears to be what the applicant is referring to here, and also note that 190 is also not “on” the inner surface of the substrate 110 in the bent area, when the bent area is designated as the inner rim area of the total part of 110 that is bent, in so far as it is not directly touching such, which again appears to be what the applicant is referring to here, and note here that according to the interpretations above in the section on 35 U.S.C 112(b) discussed above either of these options fulfills the language of the claim; [0054] disclosing a cover layer made of rigid material shown in Fig. 1A/B).   



As to claim 2, US 10,483,491 further describes a device wherein a part of the outer surface of the substrate in the bent area protrudes past a first virtual plane including the outer surface of the substrate where the display unit is located within the first area, in a direction toward the display unit (“wherein a part of the upper surface of the substrate in the bent area protrudes past a first virtual plane including the upper surface of the substrate where the display unit is located within the first area, in a direction toward the display unit” see back at the end of claim 14).   

Claims 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 19 of U.S. Patent No. 10,483,491 in view of Tao et al. (“Tao” US 2016/0204183 published 06/14/2016 and dated 09/21/2015).  The office notes that further obviousness type double patenting rejections are available for other depending claims but the office will omit those rejections so as to not include excessive duplicate rejections.  
As to claim 10, US 10,483,491’s claim 14 (and part of 19) describes device comprising:
a substrate ("a substrate having an upper surface and a lower surface“; these elements are in claim 14 unless noted otherwise below) having an outer (here noted as being “upper” in 
a display unit (“a display unit over the upper surface of the substrate in the first area”) on the outer surface of the substrate in the first area; 
a lower protective film (“a lower protective film over the lower surface of the substrate in at least a part of the first area”) on the inner surface of the substrate in at least a part of the first area; 
and a support layer (“a support layer between the lower protective film in the first area and the lower surface of the substrate in the second area”) between the lower protective film in the first area and the inner surface of the substrate in the second area, 
wherein a first surface of the support layer is adhered to the lower protective film in the first area (“wherein a first surface of the support layer is adhered to the lower protective film in the first area,”), and a second surface (“a second surface of the support layer opposite the first surface is directly adhered to the lower surface of the substrate in the second area without the lower protective film”) of the support layer opposite the first surface is directly adhered to the inner surface of the substrate in the second area.  



Tao shows a device being one comprising an inorganic insulating layer (see inorganic insulating layer 62 as part of the stack 44; Fig. 3 incorporated into Fig. 8 which itself is a modification of Fig. 7; [0038] and also note [0050] referring back to Fig. 7 for Fig. 8’s embodiment as a modification thereof and note [0048] describing the use of part 44 from Fig. 3 as the TFT circuitry part; note this layer is down under 34 in Fig. 7 and is taken to be on the right hand and left hand sides; please note also here that while some limited reference is made to Fig. 7 as the parent embodiment of Fig. 8, in order to make reference to like parts, the formal grounds of rejection are here using Fig. 8 itself) extending from the display unit (note these layers come out from the main display parts near 34 and 40 some in Fig. 7 and 8’s views) over the outer surface of the substrate in a first area and the outer surface of the substrate in a second area, and having an opening so that the inorganic insulating layer is not present in the bent area (see layer 62 taken as part of the stack part of 44 on the left side and right hand side and over the upper/outer surface of the substrate 30 in a first area over to the left and the outer surface of the substrate 30 in the second area over the right that gets bent over backwards), an having an opening so that the inorganic insulating layer is not present in the bent area (the opening in 44 as a whole including the inorganic insulating layer 62, as a sub-part thereof, shown in the bent area 14B when it is bent over backwards in Fig. 8, which is the bent area in Fig. 8’s main embodiment), and an organic material layer directly over the opening (see 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the inorganic insulation and organic layer design taught by Tao for the bending and bent over backwards areas of the 10,438,491 device with the motivation of adding functionality to the bent area of the 10,438,491 claimed device with the functionality of the inorganic insulation layers and organic covering layer to have made a structure to run a protected wiring through out to a pad area on the bent over backwards part of the flexible substrate (see the point of putting the layers in 44 out at the outskirts is to be able to run a wiring out to them to make a pad and then the point to putting organic material over the area is the protect the wiring being run out to the pad while helping stress; [0048] and [0049]).  The office notes here that when this combination is made, it appears that, even though a wiring 74 is present in the secondary reference, and might be said to need to be brought along with the parts above in the combination (though as of yet part 74 is not formally being brought into the combination, as the use of the layers noted above is to prepare the design for the running of a wiring like 74, though the wiring is not yet formally brought into the combination), the part 40’ brought in from the secondary reference will be said to be “directly over” the opening in the inorganic material brought in from the second reference, as present in the combination being made above, at least when the device in 10,438,491 is turned so that the bent area is up top by having turned it upwards.  

.   

Allowable Subject Matter
The office notes the same as was noted previously for claims 2 and 15 is repeated here from the previous action.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/19/2020, with respect to most of the rejections previously made, and the objection to the claims previously made, with the exception of the rejection under 35 U.S.C 103 with using Kwon as the primary reference, have been fully considered and are persuasive.  The other rejections of the claims have been withdrawn along with the objection.  However, some slightly modified versions of the old rejections have now been made in view of the slightly altered language.  The office notes that some of the applicant’s arguments appear to be relevant to the instant rejections above and so will address those arguments.  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/GRANT S WITHERS/              Primary Examiner, Art Unit 2891